Robison. Sharp.
Sullivan & Brus\
7| Washinglon St.
cho. NV 89503
(775) 329-3|5|

\COO\lQ\U\¢PL)JN-

NNNNNNNNNo-_o_~¢o_o__a___
m\lo\\l\-§w~'_o\om\lo\u\-PWN_Q

 

 

Case 3:18-cv-00388-LRH-CBC Documer\t 58 Filed 04/24/19 Page 1 of 2

CLAYTON P. BRUST, ESQ. - NSB #5234

cbrust§rssblaw.com
THER SE M. SHANKS, ESQ.- NSB #12890

tshanks@rssblaw.com
Robison, Sharp, Sullivan & Brust

71 Washington Street
Reno, Nevada 89503
Te|ephone: (775) 329-3151

Attorney for Plaintiffs

UN|TED STATES D|STR|CT COURT
D|STR|CT OF NEVADA

THOMAS BAXTER, ELL|E BAXTER and Case No.: 3:18-cv-00388-l.RH-CBC
THON|AS BAXTER, JR., as the heirs of
N|SA BAXTER; and THOMAS BAXTER
JR., as the Personal Representative of the

Estate of NlSA BAXTER,
plaintiffs, NOT|CE OF PEND|NG
SETTLEMENT; REQUE-ST TO
vs. VACATE CASE MANAC»SEMENT
CONFERENCE

LAKE M|CH|GAN D|ST|LL|NG COMPANY,
LLC, a Foreign Limited Liabi|ity Company,
GLYCER|N TRADERS, a Foreign Limited
Liabi|ity Company, COLBY ZEEDYK, an
individual, DENN|S ZEEDYK, an individual,
DAN|ELLE BENJAM|N, an individual, and
DOES |-X, inclusive,

Defendants.
GLYCER|N TRADERS, LLC,

 

Third-Party Plair\tiffs,
vs.
RESOURCE MARKET|NG SERV|CES.
LLC, d/b/a RESOURRCE MARKET|NG
SERV|CE, lNC.,

Third-Party Defendant.

 

 

 

Robison, Sharp,
Sullivan & Brust
71 Was|\ington Sl.
Reno, NV 89503
(775) 329-3|51

\DOO\|O\V\AWN*-‘

NNNNNNNNN»_o_o-o__o__u_o-oo_

 

 

Case 3:18-cv-00388-LRH'CBC Document 58 Filed 04/24/19 Page 2 of 2

NOT|CE OF PEND|NG SETTLEMENT;
REQUEST TC VACATE CASE MANAGEMENT CONFERENCE

This notice is to inform the Court that on April 23, 2019. the Plaintiffs and
Defendants agreed to terms of a settlement P|aintiffs and Defendants are actively
drafting a settlement agreement, which will require dismissal of all claims between
Plaintiffs and Defendants in this matter. Plaintiffs and Defendants expect to Hle such
dismissal within the next 21 days.

ln light of the pending settlement the Plaintiffs and Defendants have agreed, and
respectfully request, that the Plaintiffs' opposition to Defendants’ motions to dismiss
[48/49] be stayed and the case management conference scheduled for Nlay 6, 2019 be
vacated.

Neither this Notice nor the settlement concern the Third Party Complaint filed by

Glycerin Traders, LLC against Resource Marketing Services, LLC [40].

Dated this 24th day of April, 2019. Dated this 24th day of April, 2018.
/s/ Cla§aon P. Brust /s/ Kurt R. Bonds
Clayton P. Brust, Esq. Kurt R. Bonds, Esq.
Therese Shanks, Esq. Alexander P. Wi|liams, Esq.
Robison, Sharp, Sullivan & Brust Alverson Taylor & Sanders
71 Washington Street 6605 Grand Montecito Pkwy, Ste. 200
Reno, NV 89503 Las Vegas, NV 89149
Attorney for Plaintiffs

Steven E. Guinn, Esq.

Laxalt & Nomura, Ltd.

9790 Gateway Drive, Ste. 200
Reno, NV 89521

Attorneys for Defendants

ORDER

 

|T lS SO ORDERED.

-ol" -
Dated this?g`aay of@P/L¢L, 2019.

Uojted States Ma is ate Judge

   

 

 

